 1324 NLRB No. 1591See 322 NLRB 367 (1996).2We therefore deny the Respondent's request that the complaintand notice of hearing be dismissed and that the Respondent be
awarded costs and attorneys' fees.3Member Higgins did not participate in the underlying representa-tion proceeding. He agrees, however, that the Respondent has not
raised any representation issue that is properly litigable before the
Board in this ``technical'' refusal to bargain unfair labor practice
proceeding and that summary judgment is therefore appropriate.NOTICE: This opinion is subject to formal revision before publicationin the Board volumes of NLRB decisions. Readers are requested to
notify the Executive Secretary, National Labor Relations Board,
Washington, D.C. 20570, of any typographical or other formal er-
rors so that corrections can be included in the bound volumes.McClain of Georgia, Inc. and Shopmen's LocalUnion No. 616 of the International Association
of Bridge, Structural and Ornamental Iron
Workers, AFL±CIO. Case 10±CA±29919November 7, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXANDHIGGINSPursuant to a charge filed on January 23, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint and notice of hearing on
May 16, 1997, alleging that the Respondent has vio-
lated Section 8(a)(5) and (1) of the National Labor Re-
lations Act by refusing the Union's requests to bargain
and to provide information following the Union's cer-
tification in Case 10±RC±14578. (Official notice is
taken of the ``record'' in the representation proceeding
as defined in the Board's Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an amended answer ad-
mitting in part and denying in part the allegations in
the complaint and asserting affirmative defenses.On October 3, 1997, the General Counsel filed aMotion for Summary Judgment. On October 7, 1997,
the Board issued an order transferring the proceeding
to the Board and a Notice to Show Cause why the mo-
tion should not be granted.Ruling on Motion for Summary JudgmentIn its amended answer the Respondent admits its re-fusal to recognize and bargain and to furnish informa-
tion, but attacks the validity of the certification on the
basis of the Board's disposition of certain challenged
ballots in the representation proceeding. In addition,
the Respondent denies that the information requested
by the Union is necessary and relevant.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding.1The Respondent does not offer toadduce at a hearing any newly discovered and pre-viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. We therefore find that the Respondent has not
raised any representation issue that is properly litigablein this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).We also find that there are no issues warranting ahearing with respect to the information requested by
the Union. The Union requested that the Respondent
furnish it with the following information: (1) name of
each production and maintenance employee; (2) date
hired; (3) present hourly rate of pay; (4) job classifica-
tion or description of work performed; (5) descriptive
outline of any bonus or incentive plan; (6) explanation
of vacation benefits, if any; (7) explanation of group
insurance welfare benefits, or pension plan, if any, in-
cluding full explanation of cost thereof; and (8) expla-
nation of any other fringe benefits applicable to the
Company's production and maintenance employees.
Although the Respondent denies that this information
is necessary and relevant to the Union's role as the ex-
clusive bargaining representative of the unit employ-
ees, it is well-established that such information is pre-
sumptively relevant and must be furnished on request.
See e.g., Trustees of the Masonic Hall, 261 NLRB 436(1982); and Mobay Chemical Corp., 233 NLRB 109(1977).Accordingly, we grant the Motion for SummaryJudgment2and will order the Respondent to recognizeand bargain with the Union and to furnish it the infor-
mation requested.3On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a Georgia cor-poration, with an office and place of business in
Macon, Georgia, has been engaged in the manufacture
of solid waste handling equipment and containers. Dur-
ing the 12-month period preceding issuance of the
complaint, the Respondent, in conducting its business
operations, sold and shipped from its Macon, Georgia
facility finished products valued in excess of $50,000
directly to customers located outside the State of Geor-
gia.We find that the Respondent is an employer engagedin commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act. 2DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held February 23, 1995, theUnion was certified on November 12, 1996, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time hourly produc-tion and maintenance employees, including yard-
men, maintenance employees, machine shop em-
ployees, welders, painters, grinders and leaders
(leadmen) employed by the Employer at its 1166
Fulton Street, Macon, Georgia facility, but exclud-
ing all salaried employees, including office cleri-
cal employees, accounts receivable employees,
payroll employees, production control clerks, en-
gineers, managerial employees, guards and super-
visors as defined in the Act.The Union continues to be the exclusive representa-tive under Section 9(a) of the Act.B. Refusal to BargainAbout December 6 and 23, 1996, the Union re-quested the Respondent to bargain and to furnish infor-
mation, and, since about December 6, 1996, the Re-
spondent has failed and refused. We find that this fail-
ure and refusal constitutes an unlawful refusal to bar-
gain in violation of Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after December 6, 1996, to rec-ognize and bargain with the Union as the exclusive
collective-bargaining representative of employees in
the appropriate unit and to furnish the Union requested
information, the Respondent has engaged in unfair
labor practices affecting commerce within the meaning
of Section 8(a)(5) and (1) and Section 2(6) and (7) of
the Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement. We also shall order
the Respondent to furnish the Union the information
requested.To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, McClain of Georgia, Inc., Macon Georgia,
its officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Shopmen's LocalUnion No. 616 of the International Association of
Bridge, Structural and Ornamental Iron Workers, AFL-
CIO, as the exclusive bargaining representative of the
employees in the bargaining unit, and refusing to fur-
nish the Union information that is relevant and nec-
essary to its role as the exclusive bargaining represent-
ative of the unit employees.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, recognize and bargain with theUnion as the exclusive representative of the employees
in the following appropriate unit on terms and condi-
tions of employment, and if an understanding is
reached, embody the understanding in a signed agree-
ment:All full-time and regular part-time hourly produc-tion and maintenance employees, including yard-
men, maintenance employees, machine shop em-
ployees, welders, painters, grinders and leaders
(leadmen) employed by the Employer at its 1166
Fulton Street, Macon, Georgia facility, but exclud-
ing all salaried employees, including office cleri-
cal employees, accounts receivable employees,
payroll employees, production control clerks, en-
gineers, managerial employees, guards and super-
visors as defined in the Act.(b) Furnish the Union the information that it re-quested on December and 23, 1996.(c) Within 14 days after service by the Region, postat its facility in Macon, Georgia, copies of the attached
notice marked ``Appendix.''4Copies of the notice, onforms provided by the Regional Director for Region
10, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent and
maintained for 60 consecutive days in conspicuous
places including all places where notices to employees
are customarily posted. Reasonable steps shall be taken
by the Respondent to ensure that the notices are not 3MCCLAIN OF GEORGIAaltered, defaced, or covered by any other material. Inthe event that, during the pendency of these proceed-
ings, the Respondent has gone out of business or
closed the facility involved in these proceedings, the
Respondent shall duplicate and mail, at its own ex-
pense, a copy of the notice to all current employeesand former employees employed by the Respondent at
any time since January 23, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.Dated, Washington, D.C.November 7, 1997
llllllllllllllllllWilliam B. Gould IV, Chairman
llllllllllllllllllSarah M. Fox, Member
llllllllllllllllllJohn E. Higgins, Jr., Member
(SEAL)NATIONALLABORRELATIONSBOARDAPPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Shopmen'sLocal Union No. 616 of the International Association
of Bridge, Structural and Ornamental Iron Workers,
AFL±CIO, as the exclusive representative of the em-
ployees in the bargaining unit, and WEWILLNOT
refuse to furnish the Union information that is relevant
and necessary to its role as the exclusive bargaining
representative of the unit employees.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time hourly produc-tion and maintenance employees, including yard-
men, maintenance employees, machine shop em-
ployees, welders, painters, grinders and leaders
(leadmen) employed by us at our 1166 Fulton
Street, Macon, Georgia facility, but excluding all
salaried employees, including office clerical em-
ployees, accounts receivable employees, payroll
employees, production control clerks, engineers,
managerial employees, guards and supervisors as
defined in the Act.WEWILL
furnish the Union the information it re-quested on December 6 and 23, 1997.MCCLAINOF
GEORGIA, INC.